                                                                                                 Case 3:17-cv-00699-LRH-CBC Document 55 Filed 10/16/18 Page 1 of 2



                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for SFR Investments Pool 1, LLC

                                                                                             9                               UNITED STATES DISTRICT COURT

                                                                                            10                                        DISTRICT OF NEVADA

                                                                                            11
                                                                                                  NATIONSTAR MORTGAGE LLC,                        Case No.: 3:17-cv-00699-LRH-CBC
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                         Plaintiff,
KIM GILBERT EBRON




                                                                                            13                                                     STIPULATION TO EXTEND TIME TO
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                  vs.                                                 FILE REPLY IN SUPPORT OF
                                                                                            14                                                     MOTION FOR SUMMARY JUDGMENT
                                                                                                  CURTI RANCH TWO MAINTENANCE
                                                                                            15    ASSOCIATION, INC.; SFR INVESTMENTS                       AND ORDER THEREON
                                                                                                  POOL 1, LLC,
                                                                                            16
                                                                                                                         Defendants.
                                                                                            17

                                                                                            18          SFR Investments Pool 1, LLC (“SFR”) and Nationstar Mortgage, LLC (“Nationstar”)

                                                                                            19   stipulate as follows:

                                                                                            20          1. Nationstar filed its Motion for Summary Judgment [ECF No. 45] on August 27, 2018.

                                                                                            21          2. SFR filed its Motion for Summary Judgment [ECF No. 46] on August 27, 2018.

                                                                                            22          3. Pursuant to a stipulation of the between SFR and Nationstar [ECF No. 49 and 50], the

                                                                                            23              parties agreed to extend the respective Response deadlines to October 2, 2018.

                                                                                            24          4. SFR and Nationstar filed their respective Responses on October 2, 2018 [ECF No. 51

                                                                                            25              and 52].

                                                                                            26          5. Nationstar filed its Reply in Support of its Motion for Summary Judgment [ECF No.

                                                                                            27              54] on October 16, 2018.

                                                                                            28          6. SFR’s Reply in Support of its Motion for Summary Judgment is currently due October

                                                                                                                                               -1-
                                                                                                 Case 3:17-cv-00699-LRH-CBC Document 55 Filed 10/16/18 Page 2 of 2



                                                                                             1                16, 2018.

                                                                                             2          7. The parties agree that SFR will have until October 23, 2018 to file its Reply in Support

                                                                                             3                of its Motion for Summary Judgment.

                                                                                             4          The request is made to allow SFR sufficient time to adequately prepare its Reply. This is

                                                                                             5   the SFR’s first request for an extension of this deadline, and second request by the parties overall

                                                                                             6   related to the briefing schedule on these Motions, and is not made to cause delay or prejudice to

                                                                                             7   any party.

                                                                                             8          DATED this 16th day of October, 2018.

                                                                                             9
                                                                                            10    KIM GILBERT EBRON                                   AKERMAN LLP

                                                                                            11    /s/ Jason G. Martinez                               /s/ Donna M. Wittig
                                                                                                  DIANA S. EBRON, ESQ.                                MELANIE D. MORGAN, ESQ.
                                                                                            12    Nevada Bar No. 10580                                Nevada Bar No. 8215
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                  JACQUELINE A. GILBERT, ESQ.                         DONNA M. WITTIG, ESQ.
KIM GILBERT EBRON




                                                                                            13    Nevada Bar No. 10593                                Nevada Bar No. 11015
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                  KAREN L. HANKS, ESQ.                                1635 Village Center Circle, Suite 200
                                                                                            14    Nevada Bar No. 9578                                 Las Vegas, Nevada 89134
                                                                                                  JASON G. MARTINEZ, ESQ.                             Attorneys for Nationstar Mortgage, LLC
                                                                                            15    Nevada Bar No. 13375
                                                                                                  7625 Dean Martin Drive, Suite 110
                                                                                            16    Las Vegas, Nevada 89139
                                                                                                  Attorneys for SFR Investments Pool 1, LLC
                                                                                            17
                                                                                                        IT IS SO ORDERED.
                                                                                            18                                        ORDER
                                                                                                                                          ___________________________________
                                                                                            19        IT IS SO ORDERD, nunc pro tunc.     UNITED STATES MAGISTRATE JUDGE
                                                                                            20       DATED this 17th day of October, 2018.             DATED: ___________________________
                                                                                            21                                                          _________________________________
                                                                                                                                                        LARRY R. HICKS
                                                                                            22                                                          UNITED STATES DISTRICT JUDGE

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                -2-
